                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

KATHLEEN KNAPP,                             )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 1:18-cv-01637-JPH-TAB
                                            )
COLLEEN MCCREARY-WARNICK,                   )
PLEASANT VIEW LODGE, INC.,                  )
                                            )
                         Defendants.        )


                                       ORDER

      Plaintiff Kathleen Knapp has filed a Complaint in which she alleges that

this Court has diversity jurisdiction over this matter. For the Court to have

diversity jurisdiction over the parties, the amount in controversy must exceed

“$75,000, exclusive of interest and costs.” 28 U.S.C. § 1332. The “exclusive of

interest and costs” language must be included in the amount in controversy

allegation, but it is not included in the complaint. Dkt. 1.

      Counsel has an obligation to analyze subject-matter jurisdiction, Heinen

v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012), and a federal

court always has the responsibility to ensure it has jurisdiction, Hukic v.

Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009). The Court’s obligation

includes knowing the details of the underlying jurisdictional allegations. See

Evergreen Square of Cudahy v. Wis. Hous. and Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015) (“the parties’ united front is irrelevant since the parties




                                        -1-
cannot confer subject-matter jurisdiction by agreement…and federal courts are

obligated to inquire into the existence of jurisdiction sua sponte”).

      Therefore, the Court ORDERS Plaintiff to file an Amended Complaint by

January 23, 2019, which addresses the issue outlined in this Order and

properly alleges a basis for this Court’s diversity jurisdiction. Defendants will

have 21 days after the Amended Complaint is filed to file a response. Should

Defendants deny any of Plaintiff’s jurisdictional allegations or state that they do

not have sufficient information to respond to those allegations, the Court will

require the parties to conduct further investigation and file a joint jurisdictional

statement regarding the underlying jurisdictional allegations before the

litigation moves forward.

SO ORDERED.

Date: 1/9/2019




Distribution:

William J. Brinkerhoff
KATZ KORIN CUNNINGHAM, P.C.
BBrinkerhoff@kkclegal.com

Hannah Kaufman Joseph
KATZ KORIN CUNNINGHAM, P.C.
hjoseph@kkclegal.com

Richard Charles Richmond, III
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
rrichmond@taftlaw.com

                                       -2-
Paul H. Sinclair
ICE MILLER LLP (Indianapolis)
paul.sinclair@icemiller.com




                                -3-
